Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “a first sheath including a proximal end, a distal end, and a lumen extending between the proximal end and the distal end;… and a connector coupled to the first sheath and configured to be coupled to the imaging device…wherein the connector includes a side opening in a side wall and the side opening is adjacent to a distal opening of the connector, wherein the side opening is configured to receive a shaft of the imaging device such that a length of the shaft is held outside of the connector and the first sheath, and the distal opening is configured to receive a portion of the first sheath.”
Further, the prior art of record does not teach or otherwise render obvious the invention of independent claim 8 comprising inter alia, “a first sheath including a proximal end, a distal end, and a lumen extending between the proximal end and the distal end; …and a connector coupled to the first sheath, wherein the connector includes an interior configured to receive a portion of the imaging device, wherein the connector includes a lateral opening extending along a side wall, and the lateral opening extends proximally from a distal opening of the connector, wherein the lateral opening is configured to receive and expose both a distal portion of a handle of the imaging device and a length of a shaft of the imaging device.”
Hilario et al. teaches an attachment for an imaging device, comprising: a first sheath (110) including a proximal end, a distal end, and a lumen (330, para [0042]) extending between the proximal end and the distal end (FIG. 3D); a second sheath (305); and a connector coupled to the first sheath (boxed area of annotated FIG. 3D below) wherein the connector includes an interior configured to receive a portion of the imaging device (para [0038]), wherein the second sheath has a length that is less than a length of the first sheath (FIG. 1), the second sheath is positioned around an exterior of the first sheath including a distal end of the first sheath (FIG. 3D for example), and the second sheath is capable of being retracted proximally relative to the 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 8 is allowable. Claims 14 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species a-c, as set forth in the Office action mailed on 07/12/2019, is hereby withdrawn and claims 14 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795